     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 1 of 27




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION

MARTA VALENTIA RIVERA
MADERA, et al.,

      Plaintiffs,                            Case No. 1:18-cv-00152-MW-GRJ

v.

LAUREL M. LEE, et al.,

     Defendants.
_____________________________________/

                          NOTICE OF COMPLIANCE

      On May 10, 2019, this Court entered an Order granting Plaintiffs Preliminary

Injunction in part and requiring: “On or before August 1, 2019, and on the first of

every month thereafter, the Secretary shall file a notice of compliance in this Court

documenting all actions taken pursuant to this Order.” See ECF 131 at 15.

Accordingly, the Secretary conducted a survey amongst the Supervisors of Elections

to ascertain what action has been taken since November 1, 2019, pursuant to this

Court’s May 10, 2019, Order.        The following supervisors responded: Clay,

Columbia, Duval, Escambia, Flagler, Hernando, Indian River, Lake, Leon, Marion,

Martin, Okaloosa, Okeechobee, Pasco, Putnam, Santa Rosa, Sarasota, St. Johns,




                                         1
    Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 2 of 27




Taylor, and Wakulla Counties.1 Of the counties that responded, five (Indian River,

Lake, Marion, Martin, and Sarasota) have held or facilitated an election since the

November 1st Compliance report. Based on the responses of the Supervisors, it

appears that the elections held complied with this Court’s requirements.2 The

Secretary has attached a summary of the responses for this Court’s convenience. See

Exhibit 1. Additionally, the Secretary has compiled the supervisors’ responses in a

single book-marked and bate-stamped PDF together with an index.3 See Exhibit 2.




                                       ***




1
  Based on the Supervisor of Elections’ websites, it does not appear that any
elections have been conducted in Alachua, Bay, Citrus, Highlands, Jackson, Levy,
St. Lucy, and Sumter counties since November 1, 2019. It appears that Brevard
County, Charlotte County, Manatee County, and Monroe County conducted municipal
elections on November 5, 2019, but did not respond, despite the Secretary’s
attempt to elicit a response. Should the counties respond at a later date, the
Secretary will file an updated Notice with this Court including the response.
2
  It is unclear whether the Martin County election included a Spanish sample ballot
or bilingual signage, as the response received was vague.
3
   These counties are Alachua, Bay, Brevard, Charlotte, Citrus, Clay, Columbia,
Duval, Escambia, Flagler, Hernando, Highlands, Indian River, Jackson, Lake, Leon,
Levy, Manatee, Marion, Martin, Monroe, Okaloosa, Okeechobee, Pasco, Putnam,
St. Johns, St. Lucie, Santa Rosa, Sarasota, Sumter, Taylor, and Wakulla.
                                           2
    Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 3 of 27




                                   Bradley R McVay (FBN 79034)
                                     General Counsel
                                    brad.mcvay@dos.myflorida.com
                                   Ashley E. Davis (FBN 48032)
                                    Deputy General Counsel
                                    ashley.davis@dos.myflorida.com
                                   Florida Department of State
                                   R.A. Gray Building Suite, 100
                                   500 South Bronough Street
                                   Tallahassee, Florida 32399-0250
                                   (850) 245-6536 /(850) 245-6127 (fax)

                                   /s/ Mohammad O. Jazil
                                   Mohammad O. Jazil (FBN 72556)
                                     mjazil@hgslaw.com
                                   Gary V. Perko (FBN 855898)
                                     gperko@hgslaw.com
                                   Joseph A. Brown (FBN 25765)
                                     josephb@hgslaw.com
                                   Hopping Green & Sams, P.A.
                                   119 South Monroe Street, Suite 300
                                   Tallahassee, Florida 32301
                                   (850) 222-7500 / (850) 224-8551 (fax)

Dated: December 2, 2019            Counsel for the Secretary of State

                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing was served

via transmission of a Notice of Electronic Filing through the Court’s CM/ECF

system on this 2nd day of December 2019.


                                   /s/ Mohammad O. Jazil
                                   Attorney




                                      3
                          Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 4 of 27

              ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE NOVEMBER 1, 2019

   County      Election              Elections                         Requests           Website    Other Information
                 since       Spanish  Spanish Language     Ballot   In Person Telephonic
               August        Sample   Signage/Translator            Assistance Assistance
               1, 2019?       Ballot
 Alachua*         No            -              -             -         -           -         -                   -
   Bay*           No            -              -             -         -           -         -                   -
 Brevard*         Yes           -              -             -         -           -         -                   -
 Charlotte*       Yes           -              -             -         -           -         -                   -
  Citrus*         No                           -             -         -           -         -      Contacted companies to
                                                                                                     hire bilingual workers,
                                                                                                      translation, updating
                                                                                                      website, signage, and
                                                                                                    vote by mail translation
    Clay            No          -              -             -         -           -         -                   -
  Columbia          No          -              -             -         -           -         -                   -
   Duval            No          -              -             -         -           -         -                   -
  Escambia          No          -              -             -         -           -        14      Provided 200 Spanish-
                                                                                                    language guides for the
                                                                                                          Latino festival
   Flagler          No          -              -             -`        -           -         -                   -
  Hernando          No          -              -             0         0           1        21           Translated voter
                                                                                                             materials
                                                                                                     Received two Spanish
                                                                                                           applications
                                                                                                     Three people brought
                                                                                                      their own assistors in
                                                                                                              office
 Highlands*         No          -             -              -         -           -         -                   -
   Indian           Yes        Yes           Yes             0         0           0         6                   -
    River
  Jackson*          No          -             -              -         -           -         -                  -
    Lake            Yes        Yes           Yes            10         2           0        14        Provided all polling
                                                                                                        place signage in


* Did not respond
                                                                                                             EXHIBIT A
                          Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 5 of 27

             ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE NOVEMBER 1, 2019

                                                                                            Spanish, as well as; all
                                                                                                 election related
                                                                                                 documentation
                                                                                               (Secrecy Sleeves,
                                                                                             Voting Instructions,
                                                                                                    Provisional
                                                                                                   Certificates,
                                                                                            Declaration to Secure
                                                                                           and Provide Assistance,
                                                                                              signage at Vote By
                                                                                           Mail drop box, Election
                                                                                                Day Notices), bi-
                                                                                                lingual Election
                                                                                              workers at 13 of 25
                                                                                            precincts, and hired a
                                                                                                bi-lingual office
                                                                                             employee to provide
                                                                                            assistance throughout
                                                                                                   the workday
   Leon             No          -            -          -        -          -        -                   -
   Levy*            No          -            -          -        -          -        -                   -
  Manatee*          Yes         -            -          -        -          -        -                   -
  Marion            Yes        Yes          Yes         0        0          1        0      All inside and outside
                                                                                             signage, forms, and
                                                                                             sample ballots were
                                                                                           provided in English and
                                                                                                  Spanish to the
                                                                                                McIntosh polling
                                                                                               location and to all
                                                                                           Ocala polling locations.
   Martin           Yes     Unknown       Unknown       0        0          0        0                   -
  Monroe*           Yes        -             -          -        -          -        -                   -
  Okaloosa          No         -             -          -        -          -        -                   -


* Did not respond
                                                                                                     EXHIBIT A
                          Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 6 of 27

               ACTIONS TAKEN IN RESPONSE TO COURT’S ORDER SINCE NOVEMBER 1, 2019

 Okeechobee         No          -            -          -        -          -         -                 -
    Pasco           No          -            -          -        -          -         -                 -
   Putnam           No          -            -          -        -          -         -                 -
  St. Johns         No          -            -          -        -          -         -                 -
  St. Lucie*        No          -            -          -        -          -         -                 -
 Santa Rosa         No          -            -          -        -          -         -                 -
  Sarasota          Yes        Yes          Yes         0        0          0        n/a   We created English and
                                                                                                Spanish language
                                                                                            sample ballots, which
                                                                                             were mailed to voter
                                                                                             households and were
                                                                                            available on our office
                                                                                            website. The bilingual
                                                                                              sample ballots were
                                                                                            made available during
                                                                                               early voting and at
                                                                                              polling locations on
                                                                                             election day. Signage
                                                                                           was placed during early
                                                                                             voting and at polling
                                                                                           locations to alert voters
                                                                                             that bilingual sample
                                                                                            ballots were available.
  Sumter*           Yes         -            -           -       -          -         -                 -
   Taylor           No          -            -           -       -          -         -                 -
  Wakulla           No          -            -           -       -          -         -                 -




* Did not respond
                                                                                                     EXHIBIT A
Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 7 of 27




           County                            Page Number
            Clay                                   1
         Columbia                                  2
            Duval                                  3
          Escambia                                 4
           Flagler                                 5
         Hernando                                  6
        Indian River                               7
            Lake                                   8
            Leon                                   9
           Martin                                 10
           Marion                                 11
          Okaloosa                                12
        Okeechobee                                13
            Pasco                                 14
           Putnam                                 15
         Santa Rosa                               16
          Sarasota                                17
          St. Johns                               18
           Taylor                                 19
          Wakulla                                 20
        Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 8 of 27
                                                                                                    1


                                      December 1 Report
County ___Clay_____

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__x__

Filled out by:_Chris Chambless________       Submitted on November 27_, 2019

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date:

            B. Offices/Issues on Ballot:

            C. Jurisdiction (county or municipality (name)):

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.     List the number of individuals requesting Spanish-language assistance:

            A. Requests for Spanish-language sample ballot:

            B. Requests for in-person Spanish-language assistance:

            C. Requests for Spanish-language assistance over the phone/hotline:

            D. Other requests for Spanish-language assistance:


   IV.      List the number of individuals who accessed Spanish-language website:

   V.       Please describe any other information regarding Spanish-language assistance:




                                                                                     EXHIBIT B
        Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 9 of 27
                                                                                                    2


                                      December 1 Report
County Columbia

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X___

Filled out by:_Melinda Fryman_________ Submitted on December 2, 2019

   I.       Election Information: Please provide information regarding the election you held or
            assisted with

            A. Date:

            B. Offices/Issues on Ballot:

            C. Jurisdiction (county or municipality (name)):

   II.      Compliance Actions Taken: Please describe what specific steps you took to comply
            with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.     List the number of individuals requesting Spanish-language assistance:

            A. Requests for Spanish-language sample ballot:

            B. Requests for in-person Spanish-language assistance:

            C. Requests for Spanish-language assistance over the phone/hotline:

            D. Other requests for Spanish-language assistance:


   IV.      List the number of individuals who accessed Spanish-language website:

   V.       Please describe any other information regarding Spanish-language assistance:




                                                                                     EXHIBIT B
Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 10 of 27
                                                                      3




                                                           EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 11 of 27
                                                                                                    4


                                      December 1 Report
County Escambia

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE x

Filled out by: Liz Carew      Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

               1. The following documents have been translated and are in the design and
                  approval phase:
                     • Vote-By-Mail (VBM) postcard acknowledging receipt of VBM
                         request
                     • VBM Cure Affidavit in-house letter
                     • 2020 Notice of Elections
                     • VBM Request Form
                     • VBM UOCAVA Certificate

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

               1. Other requests for Spanish-language assistance: Provided 200 Spanish-
                  language voter guides for the Latino Festival (Grace McCaffrey)

   IV.     List the number of individuals who accessed Spanish-language website: 14
           (October 29, 2019 – November 26, 2019)

   V.      Please describe any other information regarding Spanish-language assistance: N/A



                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 12 of 27
                                                                                                    5


                                      December 1 Report
County: Flagler

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X_

Filled out by:___Jospeh DeVita       Submitted on December 2, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 13 of 27
                                                                                                    6


                                      December 1 Report
County Hernando

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____X

Filled out by: Shirley Anderson      Submitted on December 2, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: None

           B. Offices/Issues on Ballot: None

           C. Jurisdiction (county or municipality (name)): None

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: One

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: 21 of which
           5 were SOE staff


   V.      Please describe any other information regarding Spanish-language assistance:

           Translated voter materials
           Received two Spanish applications
           Three people brought their own assistors in office




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 14 of 27
                                                                                                    7


                                      December 1 Report
County Indian River

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Leslie Swan    Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: November 5, 2019

           B. Offices/Issues on Ballot: Municipal Elections

           C. Jurisdiction (county or municipality (name)): City of Sebastian and City of Vero
              Beach

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order: Spanish Language
           Sample Ballots, Notice of Spanish Sample Ballots posted at polling place, All
           Election Material and Signs available in English and Spanish.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website: 6

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 15 of 27
                                                                                                    8


December 1 Report
County _Lake___

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Robert Bridgeman      Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: November 5, 2019

           B. Offices/Issues on Ballot: Municipality Council Seats, Referenda, Charter
              Amendments

           C. Jurisdiction (county or municipality (name)): Clermont, Mascotte, Minneola,
              Montverde, Mount Dora, Tavares

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 10

           B. Requests for in-person Spanish-language assistance: 2

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: 14

   V.      Please describe any other information regarding Spanish-language assistance:

           Provided all polling place signage in Spanish, as well as; all election related
           documentation (Secrecy Sleeves, Voting Instructions, Provisional Certificates,
           Declaration to Secure and Provide Assistance, signage at Vote By Mail drop box,
           Election Day Notices), bi-lingual Election workers at 13 of 25 precincts, and hired a
           bi-lingual office employee to provide assistance throughout the workday.




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 16 of 27
                                                                                                    9


                                      December 1 Report
County Leon

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Chris Moore, Deputy Supervisor        Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 17 of 27
                                                                                               10


                                      December 1 Report
County Martin

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Debbie Dent    Submitted on December 2, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: November 5, 2019

           B. Offices/Issues on Ballot: Council Member

           C. Jurisdiction (county or municipality (name)): Town of Ocean Breeze

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 0

           D. Other requests for Spanish-language assistance: 0


   IV.     List the number of individuals who accessed Spanish-language website: 0

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 18 of 27
                                                                                                11


                                      December 1 Report
County Marion

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE

Filled out by: Charlee Nichols       Submitted on December 2, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: McIntosh 11/5/2019; Ocala 11/19/2019

           B. Offices/Issues on Ballot: McIntosh – Town Council, Filling a Vacancy, and
              Forfeiture of Office; Ocala – City Council District 2.

           C. Jurisdiction (county or municipality (name)): Town of McIntosh; City of Ocala

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           Sample and official bilingual ballots were created for both the McIntosh and Ocala
           elections. All voter information was provided in English and Spanish at the polls (e.g.
           Spanish hotline number; availability of assistance, etc.).

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: 0

           B. Requests for in-person Spanish-language assistance: 0

           C. Requests for Spanish-language assistance over the phone/hotline: 1

           D. Other requests for Spanish-language assistance: 0

   IV.     List the number of individuals who accessed Spanish-language website: 0

   V.      Please describe any other information regarding Spanish-language assistance:

           All inside and outside signage, forms, and sample ballots were provided in English
           and Spanish to the McIntosh polling location and to all Ocala polling locations.




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 19 of 27
                                                                                               12


                                      December 1 Report
County Okaloosa

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__X__

Filled out by:_Paul Lux__     Submitted on December 2, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 20 of 27
                                                                      13




                                                           EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 21 of 27
                                                                                               14


                                      December 1 Report
County ___Pasco_____

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__x__

Filled out by:_Brian Corley________          Submitted on November 27_, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 22 of 27
                                                                                               15


                                         December 1 Report
County Putnam

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Charles L. Overturf III        Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 23 of 27
                                                                                               16


                                      December 1 Report
County Santa Rosa

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE X

Filled out by: Tappie A. Villane     Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 24 of 27
                                                                                               17


                                      December 1 Report
Sarasota County
Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE____

Filled out by: Ron Turner, Supervisor of Elections Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date: 11-5-2019

           B. Offices/Issues on Ballot: City Council Seats 5 & 6 and Mayor Seat 7

           C. Jurisdiction (county or municipality (name)): City of Venice, Florida

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

           We created English and Spanish language sample ballots, which were mailed to voter
           households and were available on our office website. The bilingual sample ballots
           were made available during early voting and at polling locations on election day.
           Signage was placed during early voting and at polling locations to alert voters that
           bilingual sample ballots were available.

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot: None

           B. Requests for in-person Spanish-language assistance: None

           C. Requests for Spanish-language assistance over the phone/hotline: None

           D. Other requests for Spanish-language assistance: None


   IV.     List the number of individuals who accessed Spanish-language website: N/A

   V.      Please describe any other information regarding Spanish-language assistance: N/A




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 25 of 27
                                                                                               18


                                      December 1 Report

St. Johns County, FL

Please disclose the following for each election you’ve held or assisted a municipality with since
my last report.

Check here if NONE ___XXX____

Filled out by: Vicky Oakes, Supervisor of Elections         Submitted: November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):         St. Johns County, FL

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:

   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 26 of 27
                                                                                               19


                                      December 1 Report
County _Taylor_______

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE_X___

Filled out by:__________      Submitted on November _, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
     Case 1:18-cv-00152-MW-GRJ Document 137 Filed 12/02/19 Page 27 of 27
                                                                                               20


                                      December 1 Report
County: Wakulla__

Please disclose the following for each election you’ve held or assisted a municipality with since
your last report

Check here if NONE__X__

Filled out by: Henry F. Wells “Buddy”_       Submitted on November 27, 2019

   I.      Election Information: Please provide information regarding the election you held or
           assisted with

           A. Date:

           B. Offices/Issues on Ballot:

           C. Jurisdiction (county or municipality (name)):

   II.     Compliance Actions Taken: Please describe what specific steps you took to comply
           with Section 4(e) of the Voting Rights Act and the Court’s Order:

   III.    List the number of individuals requesting Spanish-language assistance:

           A. Requests for Spanish-language sample ballot:

           B. Requests for in-person Spanish-language assistance:

           C. Requests for Spanish-language assistance over the phone/hotline:

           D. Other requests for Spanish-language assistance:


   IV.     List the number of individuals who accessed Spanish-language website:

   V.      Please describe any other information regarding Spanish-language assistance:




                                                                                    EXHIBIT B
